Title: General Orders, 28 April 1776
From: Washington, George
To: 



Head Quarters, New-York, April 28th 1776
Parole Manchester.Countersign Ponsonby.


The Commanding Officers of Regiments, and Corps, are to be careful, that the Men are made perfectly well acquainted, with all Orders, that issue for the Government of the Army, and are not to be less diligent, in enforcing Obedience thereto. Yesterday a number of Col. Irvine’s Regiment, were found in different places, firing their Pieces, and wasting their Ammunition, under pretence of not knowing they were acting contrary to orders.
The Articles of war are to be read, at least once a week, to every Company in the Army, that neither Men nor Officers may plead Ignorance against any of the Rules, and Regulations therein contained.
Col. Winds and Col. Dayton’s Regiments, to be mustered on Tuesday Morning at Eight O’Clock, upon the Common, where the Commissary General of Musters will attend. The Muster Rolls of those Regiments to be prepared immediately.
